United States Court of Appeals
                                                                     Fifth Circuit
                                                                    F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                         May 19, 2006

                                                                 Charles R. Fulbruge III
                                                                         Clerk
                              No. 05-60270
                            Summary Calendar



     NAFISA ALI,

                                              Petitioner,

          versus

     ALBERTO R. GONZALES,
     U.S. ATTORNEY GENERAL,

                                              Respondent.




                 Petition for Review of an Order of
                  the Board of Immigration Appeals



Before GARWOOD, HIGGINBOTHAM, and DAVIS, Circuit Judges.

PER CURIAM:*

     Nafisa Ali, a native and citizen of Pakistan, petitions this

court to review the decision of the Board of Immigration Appeals

(BIA) affirming the Immigration Judge’s (IJ) decision denying her

application    for   withholding   or   removal   and   relief    under    the

Convention Against Torture (CAT). Ali argues that she demonstrated

past persecution as a result of her activities in a political



     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
party.      She also argues that the BIA failed to consider new

evidence on a motion to remand and that the evidence supports her

claim that she suffered persecution.

      We conclude from a review of the record that the IJ’s and the

BIA’s determination is supported by substantial evidence, and the

record does not compel a conclusion contrary to the IJ’s and the

BIA’s denial of withholding of removal.            See Roy v. Ashcroft, 389
F.3d 132, 138 (5th Cir. 2004); Efe v. Ashcroft, 293 F.3d 899, 906

(5th Cir. 2002); 8 C.F.R. § 208.16(b).              Ali has not separately

briefed her claim for relief under the CAT, and that issue is

therefore abandoned.         See Roy, 389 F.3d at 138; Rodriguez v. INS,

9 F.3d 408, 414 n.15 (5th Cir. 1993).

      Ali (who has been represented by counsel throughout these

proceedings) did not file a motion to remand (or to reopen) before

the BIA as required by its rules; she merely included in her BIA

brief, as an additional argument in support of her contention that

she   was   entitled    to    withholding    of   removal,    a    reference   to

assertedly    changed        circumstances   in    Pakistan       and   allegedly

supporting news articles and web page postings attached to that

brief, most of which well predated the hearing before the IJ and

none of which tended to undermine the IJ’s findings that she had

not suffered past persecution, that it was not likely that she

would be persecuted on return to Pakistan (as her only political

involvement had been minor and low level and she had not been


                                       2
politically active in any way for over eight years when she was

only 20 years old); and that in any event she could avoid any such

claimed danger by relocating within Pakistan.           All this material

was before the BIA and there is nothing to indicate it did not give

it such consideration as it deserved.        Since there was no motion to

remand   a   separate   ruling   expressly   directed   thereto   was   not

required (or ever requested).

     The petition for review is

                                  DENIED.




                                     3